IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KELLY WATTS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1927

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 9, 2016.

An appeal from the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Carlos J. Martinez, Public Defender; and Susan S. Lerner, Assistant Public
Defender, Miami, for Appellant.

Pamela Jo Bondi, Attorney General; and Virginia Chester Harris, Assistant
Attorney General, Tallahassee, for Appellee.



PER CURIAM.

      The issue presented is whether the State’s introduction of and use in closing

argument of testimony (such as law enforcement’s recognition of defendant’s

nickname from a list of drug dealers and because they had previously arrested him,

as well as a confidential informant’s statement that he had bought drugs from

defendant in the past) without objection by defense counsel was sufficiently
prejudicial that it constitutes fundamental error. While we agree that it was

prejudicial, and denounce its use, we conclude that the quantum of evidence of

defendant’s guilt is such that the error, if any, did not “reach down into the validity

of the trial itself to the extent that a verdict of guilty could not have been obtained

without the assistance of the alleged error.” See State v. Delva, 575 So. 2d 643,

644-45 (Fla. 1991) (explaining that the contemporaneous objection rule will not be

imposed if the error is fundamental).

      AFFIRMED.

MAKAR and WINOKUR, JJ., CONCUR; WETHERELL, J., CONCURS IN
RESULT.




                                          2